Citation Nr: 0726062	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-03 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a TDIU rating.  


FINDINGS OF FACT

1.  The veteran is service-connected for anxiety, evaluated 
as 50 percent disabling, for bilateral hearing loss, 
evaluated as 30 percent disabling, and for tinnitus, 
evaluated as 10 percent disabling, for a combined schedular 
evaluation of 70 percent.  

2.  The veteran's service-connected disabilities are not 
shown to be of such severity as to preclude substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.14, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure or 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, 5 Vet. App. 524, 529 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment 
as a result of service-connected disability.  38 C.F.R. § 
4.16(b).

Here, the veteran is service connected for anxiety, evaluated 
as 50 percent disabling, for bilateral hearing loss, 
evaluated as 30 percent disabling, and for tinnitus, 
evaluated as 10 percent disabling.  The combined evaluation 
is 70 percent.  The veteran thus meets the percentage 
criteria laid out in 38 C.F.R. § 4.16(a).

The remaining question before the Board therefore is whether 
the veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background.  A review of the 
record reveals that following service the veteran worked as a 
machine operator for the Tennessee Valley Authority (TVA) for 
approximately 15 years, after which he retired in May 1984.  
Following retirement, the veteran was self-employed on a 
full-time basis in an apple orchard and cider press business 
for approximately five years.  Throughout the majority of his 
career, he was able to function well despite his anxiety, 
hearing loss, and tinnitus.  The veteran asserts, however, 
that his anxiety symptoms worsened after his retirement from 
the TVA and that his anxiety disability totally precluded him 
from working in approximately June 1990.  The record however, 
reflects as recently as February 2006 that the veteran was 
still very involved with his apple orchard business.  In 
September 2006 testimony before the RO, the veteran noted 
that his wife and son helped him with the orchard.

The veteran underwent VA audiological examination in February 
2005, as a result of which he was diagnosed with moderate to 
severe bilateral sensorineural hearing loss with recurrent 
tinnitus.  The examiner, however, did not comment as to the 
effect of the veteran's hearing loss and tinnitus on his 
capacity for gainful employment.

In December 2005, the veteran underwent VA psychiatric 
examination.  At the time of the examination, the veteran 
complained of current symptoms of anxiety including crying 
spells, nightmares, sleep disturbance, and avoiding cues that 
precipitated emotional distress.  He additionally reported 
considerable social withdrawal, and complained of difficulty 
with his memory.  With regard to employment, the veteran 
reported that he had retired in 1984, secondary to being 
eligible for retirement by age or duration of work.

Mental status examination revealed a "good" mood with 
tearful affect when discussing topics with emotional content.  
His thought content was unremarkable but his thought process 
was noted to be rambling.  With regard to the veteran's 
attention and concentration, the examiner found that the 
veteran was easily distracted.  He was unable to do serial 
7's but was able to spell "world" both forwards and 
backwards.  He was intact to person and place but not as to 
time.  His remote memory was found to be intact, but his 
recent and immediate memory were found to be impaired.  The 
veteran's insight and judgment, including his judgment for 
practical problem-solving, were noted to be intact.  No 
delusions or hallucinations were observed or reported.  The 
veteran denied suicidal and homicidal ideations.  The veteran 
reported no problems with the activities of daily living.

Based upon the examination, the examiner determined that the 
most appropriate diagnosis for the veteran was generalized 
anxiety disorder, rule out cognitive disorder, not otherwise 
specified.  A GAF score of 41 was assigned.  The examiner 
commented that the veteran showed evidence of a possible 
cognitive disorder but noted that full neuropsychological 
testing was not performed.  His cognitive impairment was felt 
to be unrelated to his service-connected anxiety disorder.  
With regard to employment, the examiner determined that the 
veteran was unemployable as a result of his apparent 
cognitive deficits.  His service-connected anxiety was not 
felt to preclude him from obtaining substantially gainful 
employment.  The rationale for this finding was that when 
asked about his employability, the veteran stated that he was 
unable to work due to his age.

Clinical records dated from December 2005 to October 2006 
note that the veteran's anxiety is stable.  They do not 
demonstrate that he received treatment during this time 
period for his anxiety, hearing loss, or tinnitus.

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the veteran's service-
connected disabilities do not preclude his performance of 
substantially gainful employment.  While the veteran's 
bilateral hearing loss and tinnitus are productive of 
moderate impairment, the December 2005 examiner did not 
suggest, and there is no evidence of record which 
demonstrates that his hearing loss and tinnitus would totally 
preclude him from being employed.  There is no indication 
that the veteran has been unable to obtain employment in a 
position which did not require him to rely upon his hearing, 
or that he is unqualified for employment in a position which 
does not require him to rely upon his hearing.  Similarly, 
while the veteran's anxiety is productive of moderately 
severe impairment, the December 2005 examiner specifically 
found that the veteran's apparent cognitive deficits and not 
his anxiety were the cause for his finding of 
unemployability.  Moreover, the December 2005 examiner, a 
trained psychologist, found that the veteran's cognitive 
impairment was unrelated to his service-connected anxiety 
disorder.  Given the psychologist's specialized training and 
the fact there is no contrary evidence of record, the Board 
finds this conclusion to be persuasive.  The Board also finds 
it significant that the veteran appears to be remain to be 
involved in the running of his apple orchard, and therefore 
is not currently totally unemployed.  In sum, there is no 
competent evidence of record showing that the veteran is 
unable to maintain substantially gainful employment due to 
the severity of his service-connected disabilities.

The Board acknowledges that the veteran has problems with his 
service-connected disabilities, including great difficulty 
with hearing and anxiety.  This, however, is reflected in the 
current 70 percent rating.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  While his service-connected disabilities 
may cause some economic inadaptability, this also is taken 
into account in the assigned evaluation.  In this case, there 
is no showing of total individual unemployability based 
solely on these disabilities.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  Although he has 
not been employed on a full-time basis since 1990, the 
preponderance of the evidence is against finding that his 
service-connected disabilities have resulted in his 
unemployability.  In the absence of any evidence of unusual 
or exceptional circumstances beyond what is contemplated by 
the assigned combined disability evaluation of 70 percent, 
the preponderance of the evidence is against his claim.  
Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disability under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005; a rating 
decision in May 2005; and a statement of the case in January 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2007 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A total disability evaluation based on individual 
unemployability is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


